While we regard as regrettable the long cross-examination of the defendant by the presiding judge, indicating the judge’s personal disbelief of defendant’s testimony upon the vital point in the case, and also the personal conviction of defendant’s guilt, we conclude that the evidence is so overwhelming in its demonstration of defendant’s guilt that it is our duty to affirm the judgment upon the ground that we are compelled to conclude that really defendant was not prejudiced by that incident. Judgment of conviction of the County Court of Bangs county affirmed. Mills, Rich, Putnam, Blaekmar and Kelly, JJ., concur.